IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,391-01


                        EX PARTE LANEY PAUL BREWER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-65081-01-E IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifty-one years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Brewer v. State, No. 07-14-00040-CR (Tex. App.—Amarillo Dec. 4, 2014) (not

designated for publication).

        Applicant contends that he was denied his right to pursue a pro se petition for discretionary

review through no fault of his own. We remanded this application to the trial court for findings of
                                                                                                      2

fact and conclusions of law.

       Trial counsel has provided an affidavit. The appellate opinion was handed down December

4, 2014, and counsel states that he mailed a copy of the opinion and a letter advising Applicant of

his pro se PDR rights on December 8, 2014, which letter he attaches. The trial court obtained mail

logs from Applicant’s prison unit. Applicant received the letter from appellate counsel on January

8, 2015. The trial court finds that, although counsel timely mailed notification to Applicant of the

decision and of his PDR rights, “[Applicant] did not receive notice within the period which he could

file pro se petition for discretionary review ending January 5, 2015.”

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-14-00040-

CR that affirmed his conviction in Cause No. 65,081-E from the 108th District Court of Potter

County. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006) (holding in cases where

counsel was not ineffective but there has been a breakdown in the system, due process requires that

an applicant be permitted to exercise his statutory right to the appellate proceeding). Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: March 9, 2016
Do not publish